Citation Nr: 0118356	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1969 to August 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles Regional Office (RO) 
that continued a 10 percent evaluation for chronic hepatitis 
B.  

In March 2001, the Board remanded the matter to the RO for a 
video hearing which was held in May 2001 before the 
undersigned.  An earlier hearing on appeal was held at the RO 
in June 1999.  


REMAND

The veteran contracted chronic hepatitis B in or about 1974.  
In July 1975, he was discharged from the service because of 
that condition.

He has undergone several liver biopsies over the years, but 
has described his treatment as conservative.  

He has complained of excessive fatigue and gastrointestinal 
problems resulting from chronic hepatitis B and has 
experienced associated depression.  He has also claimed that 
his liver and spleen are enlarged.  In addition to hepatitis, 
he also suffers from nonservice-connected cardiac problems.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

There is no recent VA medical examination and opinion 
regarding the extent and nature of his disability resulting 
from chronic hepatitis B, and the Board cannot render a 
decision without a contemporaneous medical examination and 
evaluation.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

2.  The RO must ensure that all VA 
pertinent medical records from the Loma 
Linda VA Medical Center (not already of 
record) are associated with the claims 
file.

3.  Next, the RO should schedule the 
veteran for a VA medical examination to 
determine the nature and extent of the 
veteran's hepatitis.  Specifically, the 
examiner is asked to comment on the 
extent of liver damage as manifested by 
liver function tests.  The examiner is 
also asked to describe all 
gastrointestinal symptomatology resulting 
from his chronic hepatitis.  Next, the 
examiner should describe any necessary 
dietary restrictions the veteran must 
observe and comment on any fatigue, 
anxiety, mental depression, or other 
symptoms resulting from his chronic 
hepatitis B.  An opinion regarding the 
frequency of symptomatology should be 
provided.  38 C.F.R. § 4.114, Code 7345 
(2000).  The claims file, including a 
copy of this remand, must be made 
available to the examiner.  The examiner 
should review the claims file in 
conjunction with the examination.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to an increased 
rating for chronic hepatitis B.  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.  The veteran has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


